Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/29/2021, 08/25/2022 were filed before the first actions on the merits of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract is “the present disclosure relates..” and only contain information which already part of, or implicit to the title (autonomous driving technology is the general field of technology for platooning/vehicle control). As such it should be removed.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach the “overall constraint model” utilizing both the distance, speed, and acceleration constraints between a lead and first following vehicle and the distance, speed, and acceleration constraints between the first following vehicle and second following vehicle as is recited in claim 10, claim 11 depends on claim 10 and thus has the same allowable subject matter as claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-20 are rejected under U.S.C 102(a)(1) as being anticipated by US 6032097 A1, “Vehicle Platoon Control System”, Iihoshi et al.
	Regarding Claim 1, Iihoshi et al teaches “: obtaining first following vehicle movement state information of a first following vehicle in the platoon and lead vehicle movement state information of the lead vehicle in real time, and obtaining, when there is an adjacent second following vehicle in front of the first following vehicle, second following vehicle movement state information of the second following vehicle in real time”(Column 8, lines 62-03, “The second-order predicting block for the target motor vehicle calculates a predicted position and a predicted speed to be reached by the target motor vehicle after the predetermined time t. The predicted position to be reached by the target motor vehicle is calculated from the present position (traveled distance), the present speed, and the present acceleration of the target motor vehicle which are transmitted from the LCX cable E through the communication module 1 according to the intervehicular communications.” Here teaches intervehicle communication (obtaining movement information) ; Column 12-13, lines 65-5, “A control algorithm for controlling a vehicle platoon in view of not only the intervehicular distance between a target motor vehicle and a following motor vehicle, but also the intervehicular distance between a preceding motor vehicle running immediately in front of the following motor vehicle and the following motor vehicle, will be described below with reference to FIGS. 6, 7(a), and 7(b). FIG. 7(a) shows such a vehicle platoon.” Here teaches that the system of Iihoshi et al applies both to a lead and single following vehicle (second following vehicle is absent) and to a lead, intermediate, and following vehicle (second following vehicle is present) thus the intervehicle communication/information sending );” determining first following vehicle predicted movement state information and lead vehicle predicted movement state information corresponding to a number of time points after a current time point based on the first following vehicle movement state information and the lead vehicle movement state information, respectively, and determining, when there is the adjacent second following vehicle in front of the first following vehicle,”( Column 12-13, lines 66-06, “A control algorithm for controlling a vehicle platoon in view of not only the intervehicular distance between a target motor vehicle and a following motor vehicle, but also the intervehicular distance between a preceding motor vehicle running immediately in front of the following motor vehicle and the following motor vehicle, will be described below with reference to FIGS. 6, 7(a), and 7(b). FIG. 7(a) shows such a vehicle platoon.” Here teaches in fig 7(a) that when there is a “second following vehicle” (Preceding Vehicle) of fig 7(a) below, the distance/position calculations include both a “lead vehicle” (target vehicle of fig 7(a)) and a “second following vehicle” (preceding vehicle of fig 7a) and the “first following vehicle” (following vehicle of 7a);” second following vehicle predicted movement state information corresponding to the number of time points after the current time point based on the second following vehicle movement state information; determining, when there is no adjacent second following vehicle in front of the first following vehicle, optimized control quantities corresponding to respective ones of the number of time points based on the first following vehicle predicted movement state information and the lead vehicle predicted movement state information corresponding to the respective ones of the number of time points by means of optimized solution, or determining, when there is the adjacent second following vehicle in front of the first following vehicle, the optimized control quantities corresponding to the respective ones of the number of time points based on the first following vehicle predicted movement state information, the second following vehicle predicted movement state information, and the lead vehicle predicted movement state information corresponding to the respective ones of the number of time points by means of optimized solution; and transmitting the optimized control quantities to a longitudinal controller of the first following vehicle, such that the longitudinal controller controls a longitudinal actuator of the first following vehicle to perform longitudinal control in accordance with the optimized control quantities.”(Column 12, lines 29-65, “If the correction coefficient Kp is 2/t.sup.2, then the longitudinal acceleration is kinematically corrected in order to eliminate the intervehicular distance difference after the predetermined time t… A control algorithm for controlling a vehicle platoon in view of not only the intervehicular distance between a target motor vehicle and a following motor vehicle, but also the intervehicular distance between a preceding motor vehicle running immediately in front of the following motor vehicle and the following motor vehicle, will be described below with reference to FIGS. 6, 7(a), and 7(b). FIG. 7(a) shows such a vehicle platoon.” Here teaches the optimization (elimate intervehicular distance difference) and includes teachings for both a following a lead vehicle (i.e. applicant’s no adjacent vehicle elements) and for when there is a a lead vehicle, intermediate (second following vehicle) and the following vehicle (first following vehicle).)

    PNG
    media_image1.png
    241
    466
    media_image1.png
    Greyscale

	Regarding Claim 2, Iihoshi et al teaches “The vehicle control method of claim 1, wherein said obtaining the first following vehicle movement state information of the first following vehicle in the platoon and the lead vehicle movement state information of the lead vehicle in real time comprises: obtaining a first following vehicle speed, first following vehicle acceleration, and a first following vehicle position of the first following vehicle in the platoon in real time, and obtaining a lead vehicle speed, lead vehicle acceleration, and a lead vehicle position, as transmitted by a lead vehicle mounted apparatus provided in the lead vehicle via a lead vehicle V2X communication device, via a first V2X communication device provided in the first following vehicle in real time.”( Column 3, lines 12-22, “The means on each of the following motor vehicles comprises means for transmitting a target intervehicular distance from the target motor vehicle and a length of its own following motor vehicle to a following motor vehicle through intervehicular communications, and wherein the last-mentioned following motor vehicle has means for determining a target intervehicular distance for its own following motor vehicle based on the target intervehicular distance and the length which have been transmitted, and controlling its own following motor vehicle to run based on the determined target intervehicular distance.” Here teaches V2X (V2V) communication of data, Column 5, lines 56-67, “According to the intervehicular communications, the communication module 1 transmits to and receives from the other motor vehicle, various items of information including information as to the position where the motor vehicle is running, i.e., the distance which the motor vehicle has traveled, on the running path B from time to time, which position or distance is recognized in a manner described later on, information as to the speed of the motor vehicle, information as to the longitudinal acceleration of the motor vehicle, and information as to a speed plan of the motor vehicle. The communication module 1 supplies the received items of information to the control plan module 2.” Here teaches that vehicle motion information (position, speed, acceleration) is sent between vehicles)
	Regarding Claim 3, Iihoshi et al teaches “The vehicle control method of claim 2, wherein said obtaining, when there is the adjacent second following vehicle in front of the first following vehicle, the second following vehicle movement state information of the second following vehicle in real time comprises: obtaining, when there is the adjacent second following vehicle in front of the first following vehicle, a second following vehicle speed, second following vehicle acceleration, and a second following vehicle position, as transmitted by a second vehicle mounted apparatus provided in the second following vehicle via a second vehicle V2X communication device, via the first V2X communication device provided in the first following vehicle in real time.”(Column 3, lines 12-22, “The means on each of the following motor vehicles comprises means for transmitting a target intervehicular distance from the target motor vehicle and a length of its own following motor vehicle to a following motor vehicle through intervehicular communications, and wherein the last-mentioned following motor vehicle has means for determining a target intervehicular distance for its own following motor vehicle based on the target intervehicular distance and the length which have been transmitted, and controlling its own following motor vehicle to run based on the determined target intervehicular distance.” Here teaches V2X (V2V) communication of data, Column 5, lines 56-67, “According to the intervehicular communications, the communication module 1 transmits to and receives from the other motor vehicle, various items of information including information as to the position where the motor vehicle is running, i.e., the distance which the motor vehicle has traveled, on the running path B from time to time, which position or distance is recognized in a manner described later on, information as to the speed of the motor vehicle, information as to the longitudinal acceleration of the motor vehicle, and information as to a speed plan of the motor vehicle. The communication module 1 supplies the received items of information to the control plan module 2.” Here teaches that vehicle motion information (position, speed, acceleration) is sent between vehicles.)
	Regarding Claim 4, Iihoshi et al teaches “The vehicle control method of claim 1, wherein the first following vehicle movement state information comprises: a first following vehicle speed, first following vehicle acceleration, and a first following vehicle position of the first following vehicle, and the lead vehicle movement state information comprises: a lead vehicle speed, lead vehicle acceleration, and a lead vehicle position, and said determining the first following vehicle predicted movement state information and the lead vehicle predicted movement state information corresponding to the number of time points after the current time point based on the first following vehicle movement state information and the lead vehicle movement state information, respectively, comprises: determining first following vehicle predicted speeds and first following vehicle predicted positions corresponding to the respective ones of the number of time points after the current time point based on a first following vehicle speed, first following vehicle acceleration, and a first following vehicle position corresponding to the current time point; and determining lead vehicle predicted speeds and lead vehicle predicted positions corresponding to the respective ones of the number of time points after the current time point based on a lead vehicle speed, lead vehicle acceleration, and a lead vehicle position corresponding to the current time point.”(Column 10-11, lines 65-60, “Based on the motion information of the following motor vehicle, the second-order predicting block in the control plan module 2 for the following motor vehicle calculates a predicted position Xi(t) and a predicted speed Vi(t) to be reached by the following motor vehicle after the predetermined time t according to the respective equations (1), (2) given below….” This section teaches the predicted position and equations which use the speed, acceleration, and a current position of the vehicle to predict the next/future position and velocity.)
	Regarding Claim 5, Iihosi et al teaches “determining the first following vehicle predicted speed” and  “the first following vehicle predicted position” based on ”first following vehicle speed”,  “the first following vehicle acceleration”, “and the first following vehicle position P” according to the claimed equation of claim 5 and “and said determining the lead vehicle predicted speeds and the lead vehicle predicted positions corresponding to the respective ones of the number of time points after the current time point based on the lead vehicle speed, the lead vehicle acceleration, and the lead vehicle position corresponding to the current time point comprises: determining the lead vehicle predicted speed”, “and the lead vehicle predicted position”, “based on the lead vehicle speed”, “the lead vehicle acceleration”,” and the lead vehicle position” ( Column 10-11, lines 65-60, “Based on the motion information of the following motor vehicle, the second-order predicting block in the control plan module 2 for the following motor vehicle calculates a predicted position Xi(t) and a predicted speed Vi(t) to be reached by the following motor vehicle after the predetermined time t according to the respective equations (1), (2) given below….” This section teaches the predicted position and equations which use the speed, acceleration, and a current position of the vehicle to predict the next/future position and velocity.). See figures 3/ 6 post below, which teaches the claimed equation for determining predicted positions of the “target vehicle” (leading vehicle) and “following vehicle”)
	Regarding Claim 6, Iihoshi et al teaches “. The vehicle control method of claim 5, wherein the second following vehicle movement state information comprises: a second following vehicle speed, second following vehicle acceleration, and a second following vehicle position of the second following vehicle, and said determining, when there is the adjacent second following vehicle in front of the first following vehicle, the second following vehicle predicted movement state information corresponding to the number of time points after the current time point based on the second following vehicle movement state information comprises: determining, when there is the adjacent second following vehicle in front of the first following vehicle, second following vehicle predicted speeds and second following vehicle predicted positions corresponding to the respective ones of the number of time points after the current time point based on a second following vehicle speed, second following vehicle acceleration, and a second following vehicle position corresponding to the current time point.”( Column 10-11, lines 65-60, “Based on the motion information of the following motor vehicle, the second-order predicting block in the control plan module 2 for the following motor vehicle calculates a predicted position Xi(t) and a predicted speed Vi(t) to be reached by the following motor vehicle after the predetermined time t according to the respective equations (1), (2) given below….” This section teaches the predicted position and equations which use the speed, acceleration, and a current position of the vehicle to predict the next/future position and velocity.) and figure 6 and 7(a) below which shows the scenario equivalent to a “adjacent second following vehicle” being present.)
	Regarding Claim 7, Iihoshi et al teaches “comprises: determining the second following vehicle predicted speed  and the second following vehicle predicted position corresponding to the k-th time point based on the second following vehicle speed, the second following vehicle acceleration, and the second following vehicle position corresponding to the current time point” (See figures 3/ 6 post below, which teaches the claimed equation for determining predicted positions of the “target vehicle” (leading vehicle) and “following vehicle” )

    PNG
    media_image2.png
    385
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    463
    693
    media_image3.png
    Greyscale


	Regarding Claim 12, the claim is an apparatus (mounted on a vehicle) which is equivalent to interms of its claimed function to claim 1. Iihoshi et al teaches that the method is vehicle mounted/implemented (Column 5, lines 1-5, “As shown in FIG. 1, each of the automatically driven motor vehicles has a communication module 1, a control plan module 2, a lateral (steering) control module 3, and a vehicle speed control module 4. Each of these modules comprises a central processing unit (CPU).”). Thus the grounds of rejection for claim 12 are identical to claim 1.
	Claims 13-17 are autonomous vehicle versions of method claims 1-4, and 6. While the dependencies of claims 13-17 aren’t identical to claim 1-4, and 6. The difference however only results in that dependent claims in 14-17 are equivalent or slightly broader (e.g. claim 17 is broader than its rough equivalent claim 6 due to its dependency) claim boundaries. As such though the rejections of claim 1-4, and 6 are still applicable to their equivalents in claims  13-17. Thus claims 13-17 are rejected under the same grounds/cited sections as claims 1-4, and 6 above.
	Regarding Claims 19 and 20 these claims are a “non-transitory computer readable storage medium” and a computing device (memory and processor) claims which refer back to claim 1. Iihoshi et al teaches that the described platooning method/system is implemented/control with a computer system in Column 5, lines 1-5, “As shown in FIG. 1, each of the automatically driven motor vehicles has a communication module 1, a control plan module 2, a lateral (steering) control module 3, and a vehicle speed control module 4. Each of these modules comprises a central processing unit (CPU).” Thus Iihoshi et al is equally applicable to a non-transitory computer readable medium and a computer (processor and memory) as it is to a method. Thus the grounds for rejection of claims 19 and 20 are identical to claim 1 above.
Claim Rejections - 35 USC § 103
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iihoshi et al as applied to claim 7 above, and further in view of US 20200369273 A1, “LONGITUDINAL MOTION CONTROL OF CONNECTED AND AUTOMATED VEHICLES”, Wang et al
	Regarding Claim 8, Iihoshi et al teaches the optimizing the control quantities based on the constraints of relative position and relative speed (speed and position differences between the lead vehicle and the first following vehicle) (Column 8, lines 37-55, “The control plan module 2 of the following motor vehicle has, as shown in FIG. 3, a second-order predicting block for the following motor vehicle, a second-order predicting block for the target motor vehicle, a predicted intervehicular distance calculating means for calculating a predicted intervehicular distance between the target motor vehicle and the following motor vehicle after the predetermined time t, a predicted relative speed calculating means for calculating a predicted relative speed (speed difference) between the target motor vehicle and the following motor vehicle after the predetermined time t, and a target intervehicular distance calculating means for calculating a target intervehicular distance between the target motor vehicle and the following motor vehicle. The second-order predicting block for the following motor vehicle calculates a predicted position and a predicted speed to be reached by the following motor vehicle after the predetermined time t.” Here teaches the calculation/use of relative speed (speed constraint) and distance constraint as part of the predicting (and in turn control of the vehicles to maintain/reach (optimize) their positions))
	Iihoshi et al however fails to disclose a “acceleration constraint” (optimizing of control quantities based on the acceleration difference between the lead and following vehicle). The closest section of Ilhoshi et al comes to such a teaching is Column 15, lines 24-33, “According to the present invention, as described above, a longitudinal acceleration correcting quantity of each of the motor vehicles of a platoon is determined on the basis of predicted deviations of a position and a speed that are predicted after a predetermined time, from a speed plan, and the speed of the motor vehicle is controlled on the basis of the determined longitudinal acceleration correcting quantity. Therefore, the motor vehicles can smoothly be controlled to run in platoon along a running path on a road.” This section is pertinent in that the “acceleration correcting quantity” teaches the underlying concept/knowledge that the acceleration values (in addition to speed and position) are useful/part of controlling the position/optimization of the platoon. And that by making use of acceleration control/correction a smoother/more stable platoon can be achieved.
	Wang et al teaches a consensus based approach for determining the optimal separation distance which includes teachings for using the position, speed/velocity, and acceleration(s) of both the lead and following vehicle as parameters/contraints for determining the optimal separation (and from it operating characteristics of the following vehicle to achieve that). Wang et al teaches ([0064] “Based on the aforementioned issues, a second-order integrator consensus mechanism for a longitudinal motion control of CAVs in a car-following case can be expressed as: 
    PNG
    media_image4.png
    115
    496
    media_image4.png
    Greyscale
; 5] where τ.sub.ij(t) denotes a time-variant communication delay between two vehicles i and j, t.sub.ij.sup.g(t) is a time-variant desired time gap between the two vehicles i and j, which can be adjusted by factors such as a road grade, vehicle mass, braking ability, etc. The term [l.sub.j+v.sub.i (t).Math.(t.sub.ij.sup.g(t)+τ.sub.ij(t))] is a form of the distance headway between the two vehicles i and j.)” Here teaches relative acceleration (a.ij), difference in positions r.i and r.j, and distance offset ([l.sub.j+v.sub.i (t).Math.(t.sub.ij.sup.g(t)+τ.sub.ij(t)), and difference in velocities (V.i and V.j) to determine the optimal acceleration, speed, and in turn position/separation of between the two vehicles.)

    PNG
    media_image5.png
    480
    870
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify Iihoshi et al to implement the optimal distance/separation distance calculation method of Wang et al. One would be motivated to implement this consensus as taught by Wang et al in order to produce a system which results in a more stable and less jerky platoon spacing this motivation is taught in wang ([0090] “In some embodiments, an improved performance of the consensus mechanism is achieved based on the set of control gain values that match the initial vehicle state. For example, the improved performance of the consensus mechanism includes one or more of: a decreased convergence time of the consensus mechanism; and a decreased maximum jerk of the consensus mechanism. Other example improved performance is also possible.”) The resulting modification would teach all aspects of claim 8.
	Regarding Claim 9 which explicitly defines constraints being used. While neither Wang nor Iihoshi et al discloses the specific constraint definitions, from Wang et al’s consensus model the same concepts both the raw inputs which are used to define the constraints and also the end goal/output are all used and thus Wang et al’s model is functionally equivalent to the applicant’s claimed contraints (and thus teaches the claim elements due to its equivalency). Wang et al teaches the distance constraint (with target tracking) in (([0064] “Based on the aforementioned issues, a second-order integrator consensus mechanism for a longitudinal motion control of CAVs in a car-following case can be expressed as: 
    PNG
    media_image4.png
    115
    496
    media_image4.png
    Greyscale
; 5] where τ.sub.ij(t) denotes a time-variant communication delay between two vehicles i and j, t.sub.ij.sup.g(t) is a time-variant desired time gap between the two vehicles i and j, which can be adjusted by factors such as a road grade, vehicle mass, braking ability, etc. The term [l.sub.j+v.sub.i (t).Math.(t.sub.ij.sup.g(t)+τ.sub.ij(t))] is a form of the distance headway between the two vehicles i and j.)” Here teaches the headway distance (“dis” of applicants claim) which is used in summation with the difference in positions (r.i and r.j), the (t-tau.ij) is a v2x communication delay correction term, but it is still a distance constraint which utilizes the separation and offset.), Wang teaches an speed constraint in the (vi(t)-vf(t-tau.ij(t))) (the final term in equation (6)) and an acceleration constraint in -a.ij). This equation is then used/derives the improvement of a separation distance which results in a control scheme (optimized control quantities) which minimizes the jerk (first following vehicle acceleration being minimized at point k-th time of claim) (Wang [0090] In some embodiments, an improved performance of the consensus mechanism is achieved based on the set of control gain values that match the initial vehicle state. For example, the improved performance of the consensus mechanism includes one or more of: a decreased convergence time of the consensus mechanism; and a decreased maximum jerk of the consensus mechanism. Other example improved performance is also possible.). Thus the difference between the prior art and the claim invention of claim 9 is only a matter of the specific mathematical implementation and not in the underlying principles/concepts used. As such at least Factor (A) “the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification” (the same underlying concepts of the acceleration, speed, and distance (with the “dis”) constraints are taught by Wang et al) and (B) “a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.” (The differences are purely mathematical in nature and thus one of ordinary skill in the art would naturally explore alternative expressions/notations) (See MPEP 2183 and 2184).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 10023067 A1; US 20030217880 A1; WO 2009068128 A1; US 20110093177 A1; US 20130041576 A1; US 20180190119 A1; US 20190129447 A1; JP 2019091424 A; US 20190196501 A1; US 20190299989 A1; WO 2021110638 A1; US 20210232157 A1; US 20220203988 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661